Citation Nr: 0306308	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-22 555A	)	DATE
	)
	

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an effective date earlier than August 7, 
1998 for the assignment of a 10 percent disability 
rating for a right knee disability.  

2.	Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.  

3.	Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  

4.	Entitlement to a total disability rating based on 
unemployability due to service-connected disability 
(TDIU).  

5.	 Entitlement to an initial evaluation beyond 10 percent 
for type II diabetes mellitus.  





REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1971 to April 1974.   This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran subsequently relocated to Ohio, 
and the RO in Cleveland, Ohio has current jurisdiction over 
the matters at issue.  

This decision will address the issues of entitlement to an 
earlier effective date for the assignment of a 10 percent 
evaluation for a right knee disability.  The Board is 
undertaking additional development on the issues of 
entitlement an increased evaluation for a right knee 
disability, entitlement to an increased evaluation for PTSD, 
and entitlement to a TDIU.  (38 C.F.R. § 19.9(a)(2)).  When 
such development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903. 
(38 C.F.R. § 20.903.)  After giving such notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing those issues. 

A September 2002 rating decision granted the veteran service 
connection for type II diabetes mellitus, and a assigned a 10 
percent evaluation.  He was notified of that decision that 
same month.  In November 2002, the RO received a statement 
from the veteran's attorney, disagreeing with that 
determination.  

It is proper to remand this claim because the veteran has not 
been provided a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996).  The issue of 
entitlement an initial rating in excess of 10 percent for 
type II diabetes mellitus will be deferred at this time, and 
will be addressed in a later Board decision, after 
development of the issues noted above.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.    

2.  The veteran filed an informal claim for an increased 
rating for service-connected disability on August 7, 1998.  

3.  It is not factually ascertainable that the veteran's 
service-connected right knee disability was manifested by 
symptoms warranting a compensable evaluation prior to August 
7, 1998.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 7, 1998 
for a 10 percent rating for service-connected right knee 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103A, 
5107(b), 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400, Part 4, Diagnostic Code 5257 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claim.  The RO 
has secured medical records.  The veteran and his attorney 
were specifically advised of which evidence, if any, should 
be obtained by the claimant and which evidence, if any, would 
be retrieved by the Secretary in a June 2001 letter from the 
RO.  Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.


Earlier Effective Date
Laws and Regulations

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, the claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2002).  However, 38 C.F.R. § 3.400(o)(2) 
provides that an award of increased disability compensation 
shall be effective from the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the increase shall be effective from the 
date of receipt of the claim.  

In the absence of a timely appeal, the determination of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final with respect to the evidence then 
of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2002).  

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated. 38 C.F.R. § 
3.160(c) (2002).  The term "finally adjudicated claim" means 
an application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier. 38 C.F.R. §§ 3.160, 
20.1103, and 20.1104 (2002).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  The percentage 
ratings contained in the rating schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred in or aggravated by military service and the 
residual conditions in civil occupations. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2002).

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned when 
the condition is severe, a 20 percent evaluation is assigned 
if the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under Diagnostic Code 5260, limitation 
of knee flexion is assigned a 30 percent evaluation when the 
limitation is to 15 degrees, a 20 percent evaluation when the 
limitation is to 30 degrees, and a 10 percent evaluation when 
the limitation is to 45 degrees. Under Diagnostic Code 5261, 
limitation of knee extension is assigned a 50 percent 
evaluation when the limitation is to 45 degrees, a 40 percent 
evaluation when the limitation is to 30 degrees, a 30 percent 
evaluation when the limitation is to 20 degrees, a 20 percent 
evaluation when the limitation is to 15 degrees, and a 10 
percent when the limitation is to 10 degrees. 38 C.F.R. § 
4.71a. Normal extension and flexion of a knee are to 0 and 
140 degrees, respectively. 38 C.F.R. § 4.71a, Plate II.

Discussion                                                    

The veteran claimed service connection for his knees in 
November 1993, and by a rating action in April 1995, the RO 
granted service connection for a right knee disability and 
assigned a noncompensable evaluation effective from November 
8, 1993, the date of the veteran's claim.  The veteran was 
notified of this determination in May 1995.  The veteran did 
timely appeal that determination, and thus it became final.  

In August 1998, the veteran noted problems with his knees.  
There is nothing in the record to show that he submitted a 
claim regarding his knees prior to that time.  In November 
1999, the RO granted a 10 percent evaluation for the 
veteran's right knee disability, effective from February 11, 
1999.  The RO had determined that to be the date of the 
veteran's claim.  However, subsequently, in November 2000, 
the RO granted an earlier effective date for the assignment 
of a 10 percent rating for the right knee from August 7, 
1998.  The RO found that the veteran's August 1998 letter was 
an informal claim for an increased evaluation for his right 
knee disability.  Based on 38 C.F.R. 3.400(o)(2), the 
earliest possible effective date for his 10 percent 
evaluation is one year prior to that date, that is, August 7, 
1997.   

A review of the medical records in the file for that time 
period including VA medical records and records obtained from 
the Social Security Administration (SSA) has been conducted.  
There are no records which demonstrate that the veteran's 
service-connected right knee disability warrants a 
compensable rating.  There are no records of treatment for or 
complaints concerning a right knee disability during the time 
period from August 7, 1997 to August 7, 1998.  It is not 
until the veteran was examined by VA in October 1999, after 
the veteran's claim, that findings representing a compensable 
rating are shown.  At that time, the veteran had complaints 
of pain and right knee popping, with moderate crepitus shown.  
The patella was noted to be slightly unstable. 

Since there is no showing of medical treatment between August 
1, 1997 and August 7, 1998 for a right knee disability, and 
no showing of any documentation which could liberally be 
construed to be a claim for an increased evaluation for a 
right knee disability prior to August 7, 1998, there is no 
basis for an effective date earlier than August 7, 1998.  


ORDER

An earlier effective date prior to August 7, 1998 for the 
award of a 10 percent evaluation for right knee disability is 
denied.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


